OPINION
ODOM, Judge.
This appeal is from an order revoking probation.
On August 22, 1969, appellant entered a plea of guilty and was convicted for the offense of burglary and his punishment was assessed at five years. Imposition of sentence was suspended and he was placed on probation, one of the terms and conditions being that he commit no offense against the laws of this state or any other state, or of the United States.
On November 3, 1971, appellant was indicted for the offense of robbery by assault.1 On October 27, 1971, a motion to revoke appellant’s probation was filed alleging that he did in fact violate the terms and conditions of his probation by committing the aforementioned offense of robbery by assault.
On January 21, 1972, appellant, in open court, made both written and oral stipulation of evidence under oath, which stipulation includes a judicial confession of the robbery by assault offense and he further made both written and oral admission of his having violated the terms of his probation as set out by the motion in the instant cause. The court revoked the probation and sentence was pronounced from which this appeal is taken.
Counsel on appeal asserts that he has made a careful and diligent examination of the record in this cause and is of the opinion that the appeal is non-meritorious and therefore wholly frivolous. The brief does, however, set out contentions that might show an abuse of discretion of the trial court in revoking the probation. The record reflects that a copy of the brief was served upon the appellant. No pro se brief has been filed.
The record has been reviewed and it is concluded that the appeal is frivolous and *152wholly without merit. The contentions set out in the brief are overruled.
No abuse of discretion has been shown by entering the order revoking probation.
No motion for rehearing will be filed by the clerk except by leave of this court upon a showing of good cause.
The judgment is affirmed.

. See Watson v. State, Tex.Cr.App., 491 S.W.2d 150 (this day decided).